DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the monitoring system “within the wall assembly construction” (claim 1); the beehive assembly comprising a camera (claim 3); the roof section including at least one vent (claim 7) that is servo-actuated (claim 8); the base section having a servo-actuated bee access (claim 9); the beehive assembly comprising a load cell or scale (claim 13); a battery (claim 15); a carbon dioxide sensor (claim 18); and a GPS (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 8 are objected to because of the following informalities: “the least” in claim 5, line 3 should be –the at least--; and “the vent” in line 1 should be amended to recite –the at least one vent--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hive" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
	Re Claim 2, it is unclear as to whether “a humidity sensor” and “a temperature sensor” both in line 2 refer to the same humidity and temperature sensors, respectively, both previously recited in claim 1, or to distinct sensors.
	Re Claim 4, it is unclear as to whether “a wireless communication receiver” and “a wireless communication transmitter” in lines 2 and 2-3, respectively, refer to the same or distinct structure as the wireless communication receiver and transmitter, respectively, both previously recited in claim 1.
Claim 6 recites the limitations "the top" and “the wall assemblies” both in line 2.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “has a gasket” in line 2 requires each of the base section and the at least one box to have a gasket, or they collectively have a gasket.
	Claim 19 recites “GPS,” rendering the claim indefinite because it is unclear as to what the acronym refers. Applicant is advised to amend the limitation to recite, for example, --global positioning system (GPS)--.
	Claims 3, 5, and 7-18 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Rich, U.S. Patent Application Publication No. 2017/0360010 A1 (submitted by Applicant on IDS filed 6/23/2021), in view of Lappas, U.S. Patent Application Publication No. 2006/0148379 A1, and O’Hara, U.S. Patent No. 11,111,068 B1.
	Re Claim 1, Wilson-Rich teaches a beehive assembly comprising:
A base section (108; see figure 2 and paragraph [0026]),
At least one box (102, 104; see figure 2 and paragraph [0032]), and
A roof section (230; see id.),
Each of the base section, the at least one box, and the roof section stackable to provide the hive (see id.);
Each of the base section, the at least one box, and the roof section having a wall assembly construction comprising walls (see id.);
A monitoring system (see abstract and paragraphs [0044]-[0047] and [0049]) internal to the beehive in at least one of the base section, the at least one box, and the roof section (see id. and figure 2), the monitoring system comprising a humidity sensor (see paragraph [0045]), a temperature sensor (see id.), a wireless communication receiver (receiver component of 122; see paragraph [0049]) and a wireless communication transmitter (transmitter component of 122; see id.); and
A power source (206, 208, 212 or DC power source; see paragraphs [0028] and [0033]) operably connected to the monitoring system. See id.
Wilson-Rich does not expressly teach the wall assembly construction comprising walls and insulation between the walls, the wall assembly construction having an R-rating of at least 4; or the monitoring system within the wall assembly construction.
Lappas, similarly directed to a beehive assembly comprising: a base section (bottom board; see figure 1), at least one box (honey and brood chambers; see id.), and a roof section (cover; see id.), each of the base section, the at least one box, and the roof section stackable to provide the hive (see id.), teaches that it is known in the art to have each of the base section, the at least one box, and the roof section having a wall assembly construction comprising walls and insulation between the walls. See id., figures 3a and 4a, and paragraphs [0017] and [0021]-[0022]. 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the wall assembly construction of Wilson-Rich to comprise walls and insulation between the walls, as taught by Lappas, in order to provide an insulated beehive for protection during the cold weather months or for use in colder climates. While Wilson-Rich as modified by Lappas does not expressly teach whether the wall assembly construction has an R-rating of at least 4, Wilson-Rich as modified by Lappas teaches using polyurethane, which is disclosed in Applicant’s Specification as being a permissible insulating material. See Lappas at paragraphs [0017] and [0021]-[0022]; Spec. at paragraph [0039].
O’Hara, similarly directed to an insulated animal housing assembly (see 2:49-54), teaches that it is known in the art for the assembly to comprise at least one box (104; see figure 1) and a roof section (102; see id.), each of the at least one box and the roof section—which form the entire insulated animal housing assembly—to have a wall assembly construction having an R-rating of at least 4. See 2:27-30.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the wall assembly construction of Wilson-Rich as modified by Lappas to have an R-rating of at least 4, as taught by O’Hara, in order to insulate the hive appropriately for its use in a desired climate or time of year. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, although Wilson-Rich as modified by Lappas and O’Hara does not expressly teach whether the monitoring system is within the wall assembly construction, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to protect the monitoring system from wear and tear from the external and internal environments.
Re Claim 2, Wilson-Rich as modified by Lappas and O’Hara teaches that the at least one box has a humidity sensor and a temperature sensor. See Wilson-Rich at figure 2 and paragraph [0045]. While Wilson-Rich as modified by Lappas and O’Hara does not expressly teach each of the base section, the at least one box, and the roof section having a humidity sensor and a temperature sensor, Wilson-Rich as modified by Lappas and O’Hara teaches the base section and the roof section each having other types of sensors (Wilson-Rich 110, 112, 232). See Wilson-Rich at figure 2 and paragraphs [0026]-[0027], [0032], and [0047].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s inventio to modify the base section and the roof section of Wilson-Rich as modified by Lappas and O’Hara to each have a humidity sensor and a temperature sensor, in order to monitor temperature and humidity in all parts of the beehive and provide comprehensive monitoring of the beehive. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 3, Wilson-Rich as modified by Lappas and O’Hara teaches a camera (Wilson-Rich 112). See Wilson-Rich at figure 2 and paragraphs [0027] and [0047].
Re Claim 4, Wilson-Rich as modified by Lappas and O’Hara teaches that the roof section has a wireless communication receiver (receiver component of Wilson-Rich 122) and a wireless communication transmitter (transmitter component of Wilson-Rich 122). See Wilson-Rich at figure 2 and paragraphs [0049]-[0051]. While Wilson-Rich as modified by Lappas and O’Hara does not expressly teach each of the base section, the at least one box, and the roof section having a wireless communication receiver and a wireless communication transmitter, Wilson-Rich as modified by Lappas and O’Hara teaches that the beehive may have a second wireless communication receiver and a wireless communication transmitter (see Wilson-Rich at paragraph [0052]); and Wilson-Rich as modified by Lappas and O’Hara further teaches another embodiment in which the at least one box has a wireless communication receiver and a wireless communication transmitter. See Wilson-Rich at figure 1 and paragraphs [0028]-[0030].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s inventio to modify the base section and the at least one box of Wilson-Rich as modified by Lappas and O’Hara to each have a wireless communication receiver and a wireless communication transmitter, for example if desired to have each receiver/transmitter pair communicating with the sensors and equipment within each contained portion of the hive for collecting and receiving data from specific and known portions of the hive, or to provide redundant receivers and transmitters in the event of equipment failure. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 12, Wilson-Rich as modified by Lappas and O’Hara teaches that the wall assembly construction has an R-rating of at least 6. See O’Hara at 2:27-30.
Re Claim 13, Wilson-Rich as modified by Lappas and O’Hara teaches a load cell or scale (Wilson-Rich 110). See Wilson-Rich at figure 2 and paragraphs [0026] and [0047].
Re Claim 15, Wilson-Rich as modified by Lappas and O’Hara teaches that the power source is a battery (Wilson-Rich 206). See Wilson-Rich at figure 2 and paragraphs [0032]-[0033].
Re Claim 16, Wilson-Rich as modified by Lappas and O’Hara teaches a solar panel (Wilson-Rich 208) on the roof section operably connected to the battery. See id.
Re Claim 17, Wilson-Rich as modified by Lappas and O’Hara teaches that the wireless communication receiver and the wireless communication transmitter are WiFi enabled, 4G enabled, or 5G enabled. See Wilson-Rich at paragraphs [0022] and [0051]-[0052].
Re Claim 18, Wilson-Rich as modified by Lappas and O’Hara teaches a carbon dioxide sensor. See Wilson-Rich at paragraph [0046].
Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Rich, Lappas, and O’Hara as applied to claim 1 above, and further in view of Suta et al., U.S. Patent Application Publication No. 2015/0084784 A1 (hereinafter Suta; submitted by Applicant on IDS filed 6/23/2021).
Re Claim 5, Wilson-Rich as modified by Lappas and O’Hara does not expressly teach wiring as claimed.
Suta, similarly directed to a beehive assembly, teaches that it is known in the art to have hive components (see paragraphs [0038] and [0086]), further comprising wiring in each of the hive components (see paragraph [0040]), the wiring in one component connectable to the wiring in the next component (see id.), and the wiring in the next component connectable to the wiring in the subsequent next component. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Wilson-Rich as modified by Lappas and O’Hara to have wiring in each of the base section, the at least one box, and the roof section, the wiring in the base section connectable to the wiring in the at least one box, and the wiring in the at least one box connectable to the wiring in the roof section (see id.; Wilson-Rich at figure 2), in order to automatically associate sensor readings with the portion of the hive in which they are located, for improved and facilitated hive monitoring. See Suta at paragraph [0040].
Re Claim 19, Wilson-Rich as modified by Lappas and O’Hara does not expressly teach a GPS.
Suta, similarly directed to a beehive assembly, teaches that it is known in the art for the assembly to comprise a GPS. See paragraphs [0015], [0028], and [0044].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Wilson-Rich as modified by Lappas and O’Hara to have a GPS, as taught by Suta, in order to correlate sensor data with a specific hive based on a known location of the hive, for example when implemented in an apiary; or to monitor the location of the hive for commercial beekeeping, e.g. tracking hive shipments to various locations.
Claims 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Rich, Lappas, and O’Hara as applied to claim 1 above, and further in view of Santos et al., U.S. Patent Application Publication No. 2016/0192625 A1 (hereinafter Santos).
Re Claim 6, Wilson-Rich as modified by Lappas and O’Hara does not expressly teach a gasket as claimed.
Santos, similarly directed to a beehive assembly comprising a base section (A; see figure 1), at least one box (B, C; see id.), and a roof section (F or E, F together; see id.), teaches that it is known in the art to have the base section and the at least one box have a gasket at the top of the wall assemblies. Compare figures 14-16, with Applicant’s figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the base section and the at least one box of Wilson-Rich as modified by Lappas and O’Hara to have a gasket at the top of the wall assemblies, as taught by Santos, in order to create alignment features for stacking the hive components, and to ensure that the components are not dislodged, for example during transportation. See Santos at paragraph [0049].
Re Claim 10, Wilson-Rich as modified by Lappas and O’Hara does not expressly teach the claimed alignment features.
Santos, similarly directed to a beehive assembly comprising a base section (A; see figure 1), at least one box (B, C; see id.), and a roof section (F or E, F together; see id.), teaches that it is known in the art to have the base section have a first alignment feature (compare figures 14-16, with Applicant’s figure 1) and the at least one box have a second alignment feature configured to engage with the first alignment feature. Compare figures 14-16, with Applicant’s figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the base section of Wilson-Rich as modified by Lappas and O’Hara to have a first alignment feature and the at least one box of Wilson-Rich as modified by Lappas and O’Hara to have a second alignment feature configured to engage with the first alignment feature, as taught by Santos, in order to stably and securely stack the hive components, and to ensure that the components are not dislodged, for example during transportation. See Santos at paragraph [0049].
Re Claim 11, Wilson-Rich as modified by Lappas, O’Hara, and Santos teaches that one of the first alignment feature and the second alignment feature is a recess and the other of the first alignment feature and the second alignment feature is a tab. Compare Santos at figures 14-16, with Applicant’s figure 1.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Rich, Lappas, and O’Hara as applied to claim 1 above, and further in view of Valentinovich et al., RU 2724542 (hereinafter Valentinovich; English-language translation provided on PTO-892).
Re Claim 7, Wilson-Rich as modified by Lappas and O’Hara teaches that the beehive assembly includes at least one vent (Wilson-Rich 214; see Wilson-Rich at paragraph [0042]), but does not expressly teach that the roof section includes the at least one vent. See Wilson-Rich at figure 2.
Valentinovich, similarly directed to a beehive assembly comprising a base section (lower part of housing holding the lowest 4; see figure 8), at least one middle section (middle part of housing holder the middle 4; see id.), and a roof section (upper part of housing either holding the highest 4 or above the highest 4; see id.), teaches that it is known in the art for the roof section to include at least one vent (12). See figure 8 and translation at page 11, paragraph 2 (beginning “The lower shelf…”).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the roof section of Wilson-Rich as modified by Lappas and O’Hara to include at least one vent, as taught by Valentinovich, in order to provide ventilation throughout the entire hive.
Re Claim 8, Wilson-Rich as modified by Lappas, O’Hara, and Valentinovich teaches that the at least one vent is servo-actuated (via Valentinovich 14). See Valentinovich translation at abstract, page 5, paragraph 3 (beginning “The specified technical result is achieved…”), and page 11, paragraph 2.
Re Claim 9, Wilson-Rich as modified by Lappas and O’Hara does not expressly teach the claim limitations.
Valentinovich, similarly directed to a beehive assembly comprising a base section (lower part of housing holding the lowest 4; see figure 8), at least one middle section (middle part of housing holder the middle 4; see id.), and a roof section (upper part of housing either holding the highest 4 or above the highest 4; see id.), teaches that it is known in the art for the base section to have a servo-actuated bee access (bee access 5 is automatically opened and closed by servo-drive 7). See figures 1 and 7 and translation at abstract, page 5, paragraph 3, and page 10, paragraph 4 (beginning “On the front wall…”).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the base section of Wilson-Rich as modified by Lappas and O’Hara to have a servo-actuated bee access, as taught by Valentinovich, in order to place a hive entrance in a known, conventional manner, and automatically open and close the entrance according to sensed conditions, e.g., closing when pests or pesticides have been detected, or as desired by a beekeeper, e.g., closing when moving a hive or moving bees to a new hive.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Rich, Lappas, and O’Hara as applied to claim 1 above, and further in view of Van Damme et al., U.S. Patent No. 3,994,034 (hereinafter Van Damme).
Re Claim 14, Wilson-Rich as modified by Lappas and O’Hara teaches heating elements (Wilson-Rich 222; see Wilson-Rich at figure 2 and paragraph [0041]), but does not expressly teach whether the heating elements form a heating board.
Van Damme, similarly directed to a beehive assembly, teaches that it is known in the art for the assembly to comprise a heating board (45, 46, 49). See figures 2 and 3 and 4:23-34.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the beehive assembly of Wilson-Rich as modified by Lappas and O’Hara to comprise a heating board, as taught by Van Damme, in order to provide a stable structure on which the heating elements can be mounted and maintained in place, and for heating the beehive during wintertime.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642